DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as set forth in the Applicant’s Remarks (Page 10, first paragraph - Page 12, last paragraph), filed 5/17/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOURNEY F. SUMLAR
Examiner
Art Unit 2872
28 May 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872